Citation Nr: 0639931	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cleveland, Ohio.

This matter was previously before the Board in June 2004 
wherein it was remanded for additional development.  The case 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's right wrist disorder is not related to his 
active service, nor was it  manifested within any applicable 
presumptive period.

2.  The veteran's skin disorder is not related to his active 
service.

3.  The veteran's chronic headaches are not related to his 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309 
(2006).

2.  The criteria for entitlement to service connection for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to service connection for 
chronic headaches have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claims.  The RO sent the 
veteran letters in July 2004 and May 2006 in which he was 
informed of what was required to substantiate his claims and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for service connection for a right 
wrist disorder, a skin disorder, and chronic headaches were 
denied by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was provided with VA examinations in September 1973, May 
1988, and August 2004.  The examinations were thorough in 
nature, based upon a review of the veteran's entire claims 
folder, and provided relevant findings that are deemed to be 
more than adequate.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis and for other 
organic diseases of the nervous system may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Right Wrist Disorder

The veteran's service medical records reveals no evidence of, 
or treatment for a right wrist injury or disorder during the 
veteran's period of active service.  His separation report of 
medical examination dated in December 1971 shows that upon 
clinical evaluation, his upper extremities were normal.

Subsequent to service, private hospital treatment records 
from the Piedmont Hospital dated in May 1973 show that the 
veteran underwent an elective excision of a carpal ganglion 
at the dorsum of the right wrist.  It was indicated that the 
ganglion had presented and caused some difficulty for about 
one year.  The final diagnosis was post traumatic ganglion of 
the right wrist; and tendon sheath ganglion of the right 
wrist.

Thereafter, private outpatient treatment records dated from 
July 1973 to September 1974 reveal that the veteran was 
followed for post-surgical persistent symptoms associated 
with his right wrist disorder.

A VA examination report dated in September 1973 reveals that 
the veteran had provided a history of having fractured his 
right wrist at around age 10 or 12 years.  The fracture was 
said to have healed and that it had not given the veteran any 
trouble during service.  He indicated that his right wrist 
began to hurt in November 1972 and December 1972, and that he 
injured the right wrist on the job in February 1973.  The 
diagnosis was post-operative residuals of excision of carpal 
ganglion, dorsum of the right wrist.

In August 1985, the veteran testified at a personal hearing 
at the RO.  He asserted that he injured his wrist during 
service and that he had received treatment for the wrist 
while in service.

A VA examination report dated in May 1988 shows that the 
veteran reported a history of a post-service ganglion 
cystectomy.  Physical examination revealed a scar on the 
wrist, but it was non-tender and there was full mobility.  
The diagnosis was post-service era ganglion cystectomy of the 
right wrist.

A VA examination report dated in August 2004 shows that the 
veteran's entire claims file was reviewed in conjunction with 
the examination.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  Physical examination 
revealed a scar, and the veteran reported pain of the right 
wrist with contact, however, there was no ganglion present.  
The examiner noted that when the veteran later attempted to 
take off his leg brace, he was able to use his wrist without 
reporting pain during that time.  The examiner noted the 
history of ganglion cyst right wrist with surgery performed 
in May 1973, a year and five months after discharge from 
service, with continued complaints of right wrist pain.  

However, the examiner observed that the veteran appeared to 
be exaggerating his symptomatology especially since he had 
normal hand and wrist X-rays.  There was a question that he 
had more function in the right wrist than he was 
demonstrating on physical examination.

In his assessment, the examiner indicated that it was 
certainly possible that the veteran did have right wrist pain 
during service and possibly even a ganglion cyst on the right 
wrist, but it was never documented.  It was also possible 
that it had occurred within a year after he was discharged 
from service and may have been more causative from his 
exposure to work at Mead Packing Company, which was the job 
he took after discharge.  The written documentation 
suggesting a right wrist injury in February 1973 at Mead 
Packing Company was noted.  It appeared that if he had 
noticed a ganglion of the right wrist while in service that 
it would have been documented in his military medical record.  
The examiner concluded that there was no documentation that a 
right wrist ganglion was the result of the veteran's service 
or that it occurred within one year following his discharge. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right wrist disorder.  The evidence of record fails to 
establish that the veteran had symptoms associated with a 
right wrist disorder during service, and there is no 
competent medical evidence suggestive of a linkage between a 
current right wrist disorder and any incident of military 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Following service, it is not until May 1973 that there is any 
evidence of a right wrist disorder, more than one year 
following separation from service.  There is no evidence that 
the veteran has been diagnosed with arthritis or with an 
organic disease of the nervous system within one year 
following his separation from service, for which presumptive 
service connection would have been available.  

The August 2004 VA examination report shows that the examiner 
concluded that there was no evidence of a right wrist 
ganglion that was the result of the veteran's service or that 
it occurred within one year following his discharge.  This 
opinion is definitive as it is based upon examination of the 
veteran and a complete review of his claims folder.  It is, 
therefore, found to carry probative weight.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000); Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Although the veteran did report in September 1973 that his 
right wrist began to hurt in November 1972 and December 1972, 
there is no evidence that this wrist pain was associated with 
the ganglion which was removed in May 1973.  Moreover, he 
also reported that he had injured the right wrist on the job 
in February 1973.  In May 1973, he had reported that his 
symptoms had been present for only about a year, which would 
have been more than one year following his discharge from 
service.  The Board has considered the veteran's statements 
and testimony in support of his claim that he has a right 
wrist disorder as a result of his service.  The veteran is 
certainly competent to describe the extent of his current 
symptomatology, however, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992); 
Massey v. Brown, 7 Vet. App. 204 (1994).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of a right wrist disorder, or a nexus between a 
currently diagnosed right wrist disorder and service, service 
connection is not warranted.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right wrist disorder.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right wrist disorder.  See Gilbert, 1 Vet. 
App. at 53.


Skin Disorder

A review of the veteran's service medical records reveals 
that there is no evidence of a report of or treatment for a 
skin disorder during the veteran's period of active service.  
His separation report of medical examination dated in 
December 1971 shows that upon clinical evaluation, his skin 
was normal.

A VA examination report dated in September 1973 shows that 
the veteran had mild bilateral epidermophytosis of the feet.  
The diagnosis was mild bilateral epidermophytosis of the feet 
and toes.

Private outpatient treatment records from the Family Medical 
Center dated from July 1990 to December 1990 show 
intermittent reports of scaling of the feet and hands.

Private medical treatment records dated from November 1994 to 
July 1997 show that the veteran underwent an excision biopsy 
of the scalp area which was determined to be chronic diffuse 
folliculitis of the scalp.

A VA aid and attendance examination report dated in September 
1998 shows that the veteran had a diagnosis of candidiasis of 
the hands and feet.

VA outpatient treatment records dated from August 1998 to May 
2001 show intermittent treatment for symptoms associated with 
tinea manum of the hands and feet, along with onychomycosis.  

The August 2004 VA examination report shows that that veteran 
currently exhibited a left hand skin rash which had been 
diagnosed in the past as epidermophytosis.  The veteran 
reported that he first noticed his skin disorder in 1971, 
wherein he went to a military doctor and was given a cream.  
He added that he later had a biopsy of his skin and was given 
a diagnosis of epidermophytosis referring to tinea manum, 
which was a fungal infection of the hand.  He stated that the 
hands and feet were all the same problem, and that he 
apparently had some on his face at one time.  He has a 
history of chronic tinea pedis, and a mention of prior 
chronic tinea manum of the left hand. He also had 
onychomycosis of the nails of his feet.  The examiner noted 
that there was no evidence of these conditions during 
service.  He concluded that there was no evidence of a skin 
rash that was the result of the veteran's period of active 
service.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  The evidence of record fails to establish 
that the veteran had symptoms associated with a skin disorder 
during service, and there is no competent medical evidence 
suggestive of a linkage between a current skin disorder and 
any incident of military service.  See 38 C.F.R. § 3.159(a).  

Following service, it is not until September 1973 that there 
is any evidence of a skin disorder.  However, there is no 
evidence of record that any of the symptoms associated with 
the veteran's current skin disorder were manifested as a 
result of the veteran's period of active service.  The August 
2004 VA examination report shows that the examiner concluded 
that there was no evidence of a skin disorder during service 
and there was no nexus provided suggesting a relationship of 
the current skin disorder to service.  As this opinion is 
definitive, based upon examination of the veteran and a 
complete review of his claims folder, it is found to carry 
probative weight.  Prejean, 13 Vet. App. at 448-9; Shipwash, 
8 Vet. App. at 222; Flash, 8 Vet. App. at 339-340.

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a skin disorder 
as a result of his service and recognizes that he is 
certainly competent to describe the extent of his current 
symptomatology.  However, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-495; Massey, 7 Vet. App. at 204.

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of a skin disorder, or a nexus between a 
currently diagnosed skin disorder and service, service 
connection is not warranted.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin disorder.  See Gilbert, 1 Vet. App. at 
53.




Chronic Headaches

A review of the veteran's service medical records reveals 
that in May 1971, the veteran reported a severe headache, in 
conjunction with a high temperature.  The diagnosis was 
viremia.  The separation report of medical examination dated 
in December 1971 shows that upon clinical evaluation his head 
was normal.

The September 1973 VA examination report shows that the 
veteran reported experiencing headaches as people on the job 
kept pushing him.  Physical examination of the head revealed 
no abnormalities pertinent to this matter.  The diagnosis was 
headaches, undetermined.

A private hospital treatment record from Southwest Community 
Hospital dated in November 1979 reveals that the veteran was 
admitted with headaches, nausea, and vomiting.  The final 
diagnosis was vascular headache and viral gastroenteritis.

During the veteran's August 1985 RO hearing, he asserted that 
he had a lot of bad headaches during service.  He added that 
following service he was evaluated for a subretinal 
hemorrhage, but that the findings were negative.

A magnetic imaging resonance (MRI) study from North Main 
Imaging dated in September 1994 reveals that there was no 
significant abnormality of the brain.  The study was 
undertaken as a result of a clinical diagnosis of cephalgia 
and hypertension.

VA outpatient treatment records dated from June 1998 to 
February 1999 reveal a history of cerebrovascular accident.

VA outpatient treatment records dated from February 2000 to 
March 2000 reveal that the veteran reported pain on the top 
of his head.  The pain was said to have been related to a 
1994 history of lipoma excision of the scalp and a 1997 
history of liposuction.

In the August 2004 VA examination report, the examiner 
referred to the September 1971 service medical record which 
had shown that the veteran reported headaches.  However, at 
that time he had a temperature of a 100.4 degrees and was 
diagnosed with a viremia.  The examiner added that this 
appeared to be an acute headache problem, and that there were 
no subsequent notes referring to headaches in his service 
medical records.  His December 1971 separation report of 
medical examination was also referenced wherein there was no 
history of headaches provided.  The examiner indicated that 
the veteran had reported a history of some kind of 
liposuction to remove something under the scalp.  He stated 
that he continued to get headaches, on average about three to 
four headaches per week.  He also provided a history of a 
stroke in 1979, 1999, and 2000.  

In his assessment, the examiner indicated that an acute 
headache from a virus and a fever, such as reported in 
service, was not unusual.  There was no indication from 1970 
to 1972 that he had chronic headaches while in service.  It 
was possible that he had some headaches after service while 
working for Mead Packing Company.  The examiner concluded 
that there was no evidence that the veteran's headaches were 
the result of his service, or that they had occurred within 
one year following service.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic headaches.  The evidence of record fails to establish 
that the veteran had symptoms associated with chronic 
headaches during service and there is no competent medical 
evidence suggestive of a linkage between current chronic 
headaches and any incident of military service.  See 38 
C.F.R. § 3.159(a).

Following service, the veteran reported headaches during the 
September 1973 VA examination, however, a cause for the 
headaches was undetermined.  This was not until after more 
than one year following separation from service.  Moreover, 
there is no evidence that the veteran was diagnosed with any 
other organic disease of the nervous system within one year 
following his separation from service, for which presumptive 
service connection would have been available.

The August 2004 VA examination report shows that the sole 
incident of in-service report of a headache was apparently 
acute with no evidence of a chronic disorder.   Additionally, 
it concluded that there was no evidence that the veteran's 
headaches were the result of his service.  This opinion is 
definitive as it is based upon examination of the veteran and 
a complete review of his claims folder.  It is, therefore, 
found to carry probative weight.  Prejean, 13 Vet. App. at 
448-9; Shipwash, 8 Vet. App. at 222; Flash, 8 Vet. App. at 
339-340.

The Board has considered the veteran's statements and 
testimony in support of his claim that he has chronic 
headaches as a result of his service.  The veteran is 
certainly competent to describe the extent of his current 
symptomatology, however, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-495; Massey, 7 Vet. App. at 204.

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of a nexus between the sole 
incidence of a headache during service and any currently 
diagnosed chronic headaches, service connection is not 
warranted.  See Hickson, 12 Vet. App. at 253; see also Pond, 
12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic headaches.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for chronic headaches.  See Gilbert, 1 Vet. 
App. at 53.




ORDER

Service connection for a right wrist disorder is denied.

Service connection for a skin disorder is denied.

Service connection for chronic headaches is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


